DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/28/22 has been entered.


   1. ACKNOWLEDGEMENT OF REFERENCES CITED BY APPLICANT
Information Disclosure Statement
As required by M.P.E.P. ' 609 (C), the applicant's submission of the Information Disclosure Statements, dated 3/30/22, is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. ' 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.


   2. REJECTIONS BASED ON NON-PRIOR ART
	USC 112 Rejections
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1-20 recites the limitations "the first DDblockID” throughout the claims.  Particularly, the Examiner notes the applicant appears to deleted the first instance of ‘first DDblock ID” corresponding to a ‘first unique system-wide identifier’ as shown in line 13 of independent claim 1, and similarly in independent claim 14.  There is insufficient antecedent basis for this limitation in the claim.  The Examiner has construed that the the ‘first DDblock ID”s corresponds to a ‘first unique system-wide identifier’, but further clarification and correction is required.  The dependent claims have a similar issue. 





   3. REASONS FOR INDICATION OF ALLOWABLE SUBJECT MATTER 
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  

	Claim 1 recites the limitations of:
“… by the first storage service node hosting the metadata subsystem, assigning an expiry timeframe to a first unique system-wide identifier (DDblocklD) that is associated with a first data block stored in the system-wide deduplication virtual disk,
wherein the expiry timeframe is based on: an arrival timeframe of the first data block at the distributed data storage system, and is further based on a full backup frequency configured for a first user virtual disk addressed by a write request comprising the first data block; and
for a second data block, which is received in a second write request addressing a second user virtual disk after a preceding discard cycle executed by the metadata subsystem, and which is determined to have a same hash value as the first data block and is associated with the first DDblocklD, 
by the first storage service node hosting the metadata subsystem, extending the expiry timeframe of the first DDblocklD to span a sparsest full backup frequency of all user virtual disks referencing the first DDblocklD, including the first user virtual disk and the second user virtual disk.”
	Claim 14 recites the limitations of:
“… by the metadata subsystem at the first storage service node, assigning an expiry timeframe to a first unique system-wide identifier (DDblocklD), wherein the first DDblocklD is associated with a first data block stored in the system-wide deduplication virtual disk, 
wherein the expiry timeframe is based on: an arrival timeframe of the first data block at the distributed data storage system, and spans a full backup frequency configured for a first user virtual disk addressed by a write request comprising the first data block, wherein the first user virtual disk is distinct from the system-wide deduplication virtual disk; and 
by the metadata subsystem executing a discard cycle, comprising: 
determining that a second data block, which was received in a second write request addressing a second user virtual disk and which arrived at the distributed data storage system after a preceding discard cycle, has a same hash value as the first data block, 
associating the second data block with the first DDblocklD based on the same hash value, and 
extending the expiry timeframe of the first DDblocklD to span a sparsest full backup frequency of all user virtual disks referencing the first DDblocklD, including the first user virtual disk and the second user virtual disk.”

The prior art of record (see below) does not teach or render obvious the limitations above, particularly in combination with the other limitations within the claims.  The dependent claims are allowable for at least the same reasons above as its respective independent claim.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

   4. RELEVANT ART CITED BY THE EXAMINER
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant's art and those arts considered reasonably pertinent to applicant's disclosure.  See MPEP 707.05(c).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. These references include:
Jadon (US 10552058), which teaches processing functions are offloaded to a memory controller for nonvolatile memory by a host in connection with write data. The nonvolatile memory executes these functions, producing processed data that must be written into memory; for example, the offloaded functions can include erasure coding, with the nonvolatile memory controller generating redundancy information that must be written into memory. The memory controller holds this information in internal RAM and then later writes this information into nonvolatile memory according to dynamically determined write time and/or destinations selected by the host, so as to not collide with host data access requests. In one embodiment, the memory is NAND flash memory and the memory controller is a cooperative memory controller that permits the host to schedule concurrent operations in respective, configurable virtual block devices which have been configured by the host out of a pool of structural flash memory structures managed by the memory controller;
McHugh (US 20160342485), which teaches an online system that includes a number of processing blocks, including a feeding service that sends a data stream and a consuming service that receives a data stream, without sending back acknowledgements for the data (i.e., “nontransactional”). The system handles failure in the feeding service and/or the consuming service by adding reference points into the data stream and backing up a current sum that is maintained by the consuming service. Upon a failure of the consuming service, the system obtains the last reference point, restores the backup copy of the database, and starts reading the backup copy from that check point. To address a failure of the feeding service, the feeding service creates an identifier for each message in the data stream, and upon failure, the consuming service checks for messages that have the same identifier within a specified period of time, and discards any duplicate messages;
Ishii (US 20110307457), which teaches a duplicate elimination process based on a first duplicate elimination process, in which both a duplicate elimination effect and a processing load are low, is executed. Information related to a processing result of the duplicate elimination process based on the first duplicate elimination process is acquired prior to execution of a second duplicate elimination process, in which both the duplicate elimination effect and the processing load are high. Target data of the second duplicate elimination process is narrowed down based on the acquired information. The second duplicate elimination process is applied only to the narrowed down target data. As a result, an integrated duplicate elimination system with a lower processing load than in a conventional system is realized while attaining a high duplicate elimination effect; and
Narayanasamy (US 20110107052), which teaches a storage area network can include a storage virtualization entity--intelligent storage application resource (iSAR)--either as a separate device in the fabric, or as an integrated module in one or more switches within the fabric. All I/O operations can be re-directed to iSAR for processing. iSAR can segment virtual storage and physical storage into units, where each unit of the virtual storage is mapped to a single unit in physical storage. Data associated with incoming I/O operation can be compressed before being stored in physical storage. iSAR includes overflow reserve storage at the block, sub-page and page level to accommodate changes in compressed data size on subsequent I/O operations. These measures can improve I/O performance and reduce fragmentation. iSAR can also employ deduplication of incoming data stored on physical storage to improve storage efficiency.

   5.  CLOSING COMMENTS
	Conclusion
        a.   STATUS OF CLAIMS IN THE APPLICATION
	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. ' 707.07(i):
        a(1)  SUBJECT MATTER CONSIDERED ALLOWABLE
	Claims 1-20 would be allowable as noted above.
      b.   DIRECTION OF FUTURE CORRESPONDENCES 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prasith Thammavong whose telephone number is (571) 270-1040 can normally be reached on Monday through Friday, 1-9:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/PRASITH THAMMAVONG/
Primary Examiner, Art Unit 2137